DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is the National Stage of PCT/JP2019/046913 filed on November 29, 2019, which claims priority under 35 U.S.C. §119 of Japanese Application No. JP 2018-230242 filed on December 7, 2018, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al (US Pub. No. 2015/0290534 A1).
Regarding claim 1, Figs. 3, 24, 26 and 28 of Igarashi et al broadly discloses the input device (i.e. the operating device 1) comprising: an operation pad (i.e. the operating member 22) having an exterior plate (i.e. the face panel 24) having at least one light-emitting unit (i.e. the face panel 324 formed of light transmitting material; see [0119]), and a touch sensor substrate (i.e. the touch sensor 23) attached to a rear surface of the exterior plate (see Fig. 9); at least one light source (i.e. light source G) attached to a rear surface of the operation pad (22); and an optical path (i.e. the light guide member 329 or the light guide plate 327and the light diffusing member 328) through which light of the at least one light source (G) passes toward the at least one light-emitting unit (324).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US Pub. No. 2015/0290534 A1) in view of Powderly et al (US Pub. No. 2018/0314406 A1).
Regarding claim 2, it is noted that the teaching of Igarashi et al does not specifically disclose that the at least one light source is attached to the touch sensor substrate as required.  However, Fig. 13A of Powderly et al broadly discloses that the at least one light source (i.e. the light source (e.g. LED) 1330) is attached to the touch sensor substrate (i.e. the touch sensor 1350).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Igarashi et al with the feature of the at least one light source is attached to the touch sensor substrate as taught by Powderly et al as both Igarashi et al and Powderly et al are directed to the input device, so as to allow the structure for the light emitting unit to shine  can be downsized.
Regarding claim 3, Fig. 13C of Powderly et al broadly discloses that the at least one light source (i.e. the LED 1383a) is attached to a rear surface of the touch sensor substrate (i.e. the touch board 1383b).
Regarding claim 5, Fig. 13A of Powderly et al broadly discloses that the at least one light-emitting unit (i.e. the light emitted from the light source 1330 through the light guide 1264 to the touch surface 1262) is positioned outside the touch sensor substrate (i.e. the touch sensor 1350) in plan view of the operation pad (i.e. the touch pad 1260), and the optical path (i.e. the light guide 1264) is a light diffusion member or a light guide member at least a part of which is positioned outside the touch sensor substrate in plan view of the operation pad (1260).
Regarding claim 6, Fig. 13A of Powderly et al broadly discloses that a first light source and a second light source are attached to the operation pad (1260) as the at least one light source (1330), and the first light source and the second light source are positioned on sides opposite to each other across a center line of the operation pad (i.e. one of the light source (LED) 1330 is positioned on the left side of the touch pad 1260 and the other one of the light source 1330 is positioned on the right side of the touch pad 1260).
Regarding claim 7, Fig. 13E of Powderly et al broadly discloses that the operation pad (i.e. the touchpad 1390) has plural light sources (i.e. the LED 1394a) as the at least one light source, and the plural light sources (1394a) are arranged so as to surround a center of the operation pad (1390).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US Pub. No. 2015/0290534 A1) in view of Powderly et al (US Pub. No. 2018/0314406 A1) and further in view of Lee et al (US Pub. No. 2016/0147345 A1).
Regarding claim 4, it is noted that the teachings of Igarashi et al and Powderly et al do not specifically disclose that the main substrate as required.  However, Fig. 4 of Lee et al broadly discloses that the touch sensor substrate (i.e. the touch detection electrode 120) and the main substrate (i.e. the substrate 111 and 113) are provide.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Igarashi et al and Powderly et al with the feature of the main substrate are provided as taught by Lee et al as both Igarashi et al, Powderly et al and Lee et al are directed to the input device, so as to detect the attitude and movement of the input device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al (US Pub. No. 2015/0290534 A1) in view of Hamada et al (US Pub. No. 2011/0157097 A1).
Regarding claim 8, it is noted that the teaching of Igarashi et al does not specifically disclose that the operation pad is moved up and down and is lowered by receiving a push operation as required.  However, Figs. 16 and 17 of Hamada et al broadly discloses that the operation pad is moved up and down and is lowered by receiving a push operation (i.e. the coordinate input surface 120 of the coordinate input section 120 is lowered when the finger pushing the coordinate input surface 120).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Igarashi et al with the feature of the operation pad is moved up and down and is lowered by receiving a push operation as taught by Hamada et al as both Igarashi et al and Hamada et al are directed to the input device, so as to allow the structure for the light emitting unit to shine can be downsized.

 Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Best (US Pat. No. 7,347,780 B1) discloses the game system and game programs.
Urhman et al (US Pub. No. 2014/0018173 A1) teaches the video game controller with integrated touchpad.
Igarashi et al (US Pub. No. 2015/0193017 A1) discloses the operating device.
Ahn (US Pub. No. 2016/0147361 A1) teaches the display panel including touch screen panel.
Igarashi et al (US Pub. No. 2017/0348596 A1) discloses the operating device.
Morita et al (US Pub. No. 2018/0011242 A1) teaches the operating device.
Morita (US Pat. No. 9,911,552 B2) discloses the operating device.
Morita (US Pub. No. 2019/0388779 A1) teaches the input device.
Morita et al (US Pub. No. 2021/0197081 A1) discloses the input device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626